Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 02/02/2022.
In accordance with Applicant’s amendment, claims 1-2, 12, and 14-15 are amended and claims 10-11 are cancelled.  Claims 1-9, 12, and 14-15 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
The 35 U.S.C. §102(a)(1) rejection of claims 1, 10, 12, and 14-15 in the previous office action is withdrawn in response to applicant’s amendment, however a new ground of rejection under §103 is applied to these claims in the instant office action.

Response to Arguments
Applicant's arguments with respect to the §101 rejection of claims 1-9, 12, and 14-15 (Remarks at pgs. 10-12) have been considered, but are not persuasive. 
Applicant first argues that “the amended claims are not directed to an abstract idea,” referring in particular to the use of machine learning in claim 1’s step for “generating a learning model by machine learning based on the extracted first elements and the information of the correct answer tasks,” and further emphasizes that “by definition ‘machine learning’ cannot be performed in the human mind” (Remarks at pg. 10).
Although the Examiner acknowledges that “machine learning” itself cannot be performed in the human mind, the Examiner maintains that, but for the generic computing elements (processor that executes instructions) relied on to perform “machine learning” recited in claim 1, the step in which the machine learning is involved is a mental step because “generating a learning model by…based on the extracted first elements and the information of the correct answer task” can be easily accomplished mentally with the assistance of pen and paper, which therefore qualifies as a mental process (as noted at pg. 9 of the October 2019 Update).  For example, a human could easily create a model of the obtained learning based on extracted first elements and information of the correct answer tasks using the obtained work log information (e.g., transcript with actions identified/highlighted expressed via flowchart), which could evolve with periodically refreshed information, and thus be deemed a learning model.  Notably, the “machine learning” is recited at a high level of generality and lacks any meaningful description, algorithm, or technical element or approach for actually implementing the machine learning to develop the learning model, but merely requires usage of the extracted first elements and information of the correct answer tasks, which fails to provide meaningful technical details, architecture, or even suggestion as to what the generated model entails, what if any structure is involved, or how it is in fact generated.  No database, logical structure, algorithm, or any other discernible technical technique or structure is provided, and thus the machine learning merely invokes a generic computer programmed to perform a step (generating a learning model) that could otherwise be performed mentally with human opinion, judgment, or evaluation, such that the use of machine learning implemented with a generic computer is tantamount to merely adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  
While the involvement of a “machine” (e.g., the apparatus, processor) in carrying out the “learning” is addressed in Step 2A Prong Two and Step 2B below, the “machine learning” is relied on to perform activity that, but for the claimed reliance on a generic computer, mimics human thought processes of evaluating/representing collected data perceptible only in the human mind.  See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).  The Federal Circuit has held similar concepts to be abstract. Thus, for example, the Federal Circuit has held that abstract ideas include the concepts of collecting data, analyzing the data, and reporting the results of the collection and analysis, including when limited to particular content. See, e.g., Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340-41 (Fed. Cir. 2017) (identifying the abstract idea of organizing, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350,13 54 (Fed. Cir. 2016) (characterizing collecting information, analyzing information by steps people go through in their minds, or by mathematical algorithms, and presenting the results of collecting and analyzing information, without more, as matters within the realm of abstract ideas).  Thus, but for the apparatus and its processor relied on to implement the machine learning, the steps involving the generation of a learning model fall within the scope of the abstract idea itself.  Accordingly, while the machine learning recited in the claim is not part of the abstract idea itself, this does not negate the merit of the finding that the claims recite an abstract idea, but instead this finding merely shifts analysis of the impact of the recited machine learning (and the processor relied on to implement it) as an additional element under Step 2A Prong Two and Step 2B of the eligibility inquiry, which has been carried out as provided in the §101 rejection set forth below.
Under Step 2A Prong Two, the Examiner has evaluated the impact of “machine learning” in performing the step of “generating a learning model,” but maintains that the machine learning has not been shown to improve upon any technology or the apparatus itself.  Furthermore, the machine learning fails to provide an improvement to the functioning of a computer or to any other technology or technical field, does not apply the exception with a particular machine, does not apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, and does not effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Under Step 2B, the “machine learning” is noted as being recited at a high level of generality and, as claimed, encompasses well-understood, routine, and conventional prior art activity.  See, e.g., Balsiger et al., US 2012/0054642, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.”  See also, Djordjevic et al. US 2013/0018651, noting in paragraph [0019] that “As known in the art, a generative model can be used in machine learning to model observed data directly.” See also, Bauer et al., US 2017/0147941, noting at paragraph [0002] that “Problems of understanding the behavior or decisions made by machine learning models have been recognized in the conventional art and various techniques have been developed to provide solutions.”  Accordingly, the use of machine learning to generate a learning model does not add significantly more to the claims.
Next, in response to Applicant’s suggestion that independent claim 1 is eligible for reasons similar to those set forth in the analysis of Example 39 of the “Subject Matter Eligibility Examples,” which relates to training a neural network for facial detection (Remarks at pg. 11), the Examiner emphasizes that the eligibility analysis provided for Example 39 does not indicate that eligibility hinged on training a neural network, machine learning, or the like.  Instead, the analysis under Step 2A Prong 1 plainly found that the claim “does not recite any of the judicial exceptions….the claim does not recite any mathematical relationships, formulas or equations….the claim does not recite a mental process…the claim does not recite any method of organizing human activity…Thus, the claim is eligible because it does not recite a judicial exception.”  In contrast, when evaluated under Step 2A Prong 1, Applicant’s claims plainly set forth steps for managing personal behavior or interactions or following rules or instructions for managing tasks for a user and therefore fall under the scope of the “Certain methods of organizing human activity” abstract idea grouping, and limitations that fall under the “Mental Processes” abstract idea grouping by reciting activities that can be performed in the human mind, such as via human observation, evaluation, judgment, or opinion.  Therefore, in contrast to claim 1 of Example 39, Applicant’s claims have been found to recite one or more abstract ideas.  Accordingly, Applicant’s reliance on the eligibility rationale of Example 39 is not persuasive.
Lastly, in response to Applicant’s suggestion that claim 1’s extraction of “specific types of information” yields “higher accuracy than in the prior art,” the Examiner finds this argument unpersuasive because collecting/analyzing information that has been “limited to particular content” or a particular “source” does not change its character as information. Electric Power, 830 F.3d at 1353, 1355.  See also, Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  Furthermore, Applicant has not shown the claims, with or without machine learning or specific types of information, to yield “higher accuracy than in the prior art,” and the Examiner further emphasizes that, even assuming arguendo that the claimed invention somehow produces “higher accuracy than in the prior art,” higher accuracy is not reasonably considered a technological improvement, but instead is more closely related to organizing human activity (See, e.g., Specification at paragraph [0001], noting that the invention covers “a technique of analyzing the work state and action of a user in an office and estimating a work item of the user”), which is not a technology, notwithstanding that generic technology (e.g., generic computing devices, high level machine learning) may be employed as tools to aid in performance of such a technique.   Thus, any improvement achieved by automating the claim steps and applying known techniques (i.e., generic computing devices/software and machine learning) is not a technical improvement, but instead would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision). 
For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive.

Applicant’s arguments concerning the §102(a)(1) rejection applied to independent claims 1/14/15 (Remarks at pgs. 12-13) have been considered, but are primarily raised in support of the amendments to these claims, which are believed to be fully addressed via the new grounds of rejection applied to these claims under §103in the instant office action, which relies on new citations to Ajmera et al. (US 2012/0076283) along with citations to a new reference, Vadasz (US 2014/0172478), to address the amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 12, and 14-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-9, 12, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the apparatus (claims 1-9 and 12), method (claim 14), and non-transitory computer-readable storage medium (claim 15) are directed to potentially eligible categories of subject matter (machine, process, and  article of manufacture, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG the limitations for managing personal behavior or interactions or following rules or instructions for managing tasks for a user, and limitations that all fall under the “Mental Processes” abstract idea grouping by reciting activities that can be performed in the human mind, such as via human observation, evaluation, judgment, or opinion.  The limitations reciting the abstract idea, as set forth in independent claim 1, are: (Note: The claim language enclosed in parentheses refers to the “additional elements” that are not part of the abstract idea, but which are evaluated under Step 2A Prong Two and Step 2B in the paragraphs below):  (an apparatus comprising: a memory that stores instructions; and a processor that executes the instructions) to perform: obtaining information of a plurality of work logs and information of correct answer tasks corresponding to the plurality of work logs, wherein the plurality of work logs include a (personal computer) operation log, and wherein the correct answer task corresponds to a theme name and a task name; extracting first  elements from the plurality of work logs, wherein the first elements extracted from the (personal computer) operation log include time information, application name, and operation target file information; generating a learning model by (machine learning) based on the extracted first elements and the information of the correct answer task; and estimating both of a theme name and a task name that correspond to information of an action included in a newly input work log by extracting second elements from the newly input work log and by inputting the extracted second elements into the generated learning model.
The Examiner further notes that, although “machine learning” is an additional element recited in the “generating” step, the actual step for generating a learning model based on extracted first elements is an activity that mimics human thought processes of selecting certain information over others, i.e., evaluation, and creating perhaps with paper and pencil, graphic data, a mathematical relationship, or the like perceptible in the human mind.  See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). The Federal Circuit has held similar concepts to be abstract. Thus, for example, the Federal Circuit has held that abstract ideas include the concepts of collecting data, analyzing the data, and reporting the results of the collection and analysis, including when limited to particular content. See, e.g., Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340-41 (Fed. Cir. 2017) (identifying the abstract idea of organizing, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350,13 54 (Fed. Cir. 2016) (characterizing collecting information, analyzing information by steps people go through in their minds, or by mathematical algorithms, and presenting the results of collecting and analyzing information, without more, as matters within the realm of abstract ideas).  Thus, but for the apparatus and its processor relied on to implement the machine learning, the steps involving the learning model, which involve activities for managing human activity, also fall within the realm of mental processes.  Independent claims 14-15 recite similar limitations as claim 1 and are therefore found to recite the same abstract idea.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 1 and 14-15 comprise an apparatus comprising: a memory that stores instructions; a processor that executes the instructions, machine learning, a personal computer, a server apparatus, and a non-transitory computer-readable storage medium storing a computer program.  The computing element have been considered, however they merely describe elements of one or more generic computers to implement the abstract idea, similar to adding the words “apply it,” which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). 
Next, when the “machine learning” is evaluated as an additional element, this feature is recited at a high level of generality and has not been shown to improve upon any technology or the server apparatus itself.  Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 1 and 14-15 comprise an apparatus comprising: a memory that stores instructions; a processor that executes the instructions, machine learning, a personal computer, a server apparatus, and a non-transitory computer-readable storage medium storing a computer program.  These elements have been considered, however they merely describe elements of one or more generic computers to implement the abstract idea, similar to simply adding the words “apply it,” which is not enough to transform an abstract idea into eligible subject matter.  See, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  In addition, Applicant's Specification acknowledges that nothing more than general purpose computers are needed to implement the invention  (See, e.g., paragraph [0037] – “client terminal 110 can be implemented by a general personal computer (PC) or the like”; See also, paragraph [0145] – “The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions”).  Accordingly, the additional elements tying the abstract idea to a computer-based operating environment are not sufficient to amount to significantly more.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Next, when the “machine learning” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity.  See, e.g., Balsiger et al., US 2012/0054642, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.”  See also, Djordjevic et al. US 2013/0018651, noting in paragraph [0019] that “As known in the art, a generative model can be used in machine learning to model observed data directly.” See also, Bauer et al., US 2017/0147941, noting at paragraph [0002] that “Problems of understanding the behavior or decisions made by machine learning models have been recognized in the conventional art and various techniques have been developed to provide solutions.”  Accordingly, the use of machine learning to generate a learning model does not add significantly more to the claims.
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements amount to an improvement to the computer or to any technology.  Their collective functions merely provide generic computer implementation.  Therefore, when viewed as a whole, these additional claim elements do not amount to significantly more than the abstract idea itself.
Dependent claims 2-9 and 12 recite the same abstract idea as recited in the independent claims and have been found to recite additional details that are part of the abstract idea itself when analyzed under Step 2A Prong One along with, at most, additional generic computing elements that fail to integrate the abstract idea into a practical application or add significantly more when evaluated under Step 2A Prong Two and Step 2B.  In particular, the dependent claims set forth additional details that narrow the  abstract idea by reciting details for managing personal behavior or interactions for managing tasks of a user (e.g., the estimated theme name and task name are a theme name and task name that corresponds to a maximum evaluation value from among the plurality of pre-registered tasks, as per claim 3), and by reciting activities that can be performed in the human mind (e.g., via human observation, evaluation, judgment, or opinion) which, as noted above in the discussion of independent claim 1, falls into the “Certain methods of organizing human activity” and “Mental Processes” abstract idea grouping within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The additional elements recited in the dependent claims comprise generating/transmitting a report (claim 4), a client terminal (claims 4 and 6-9) and also repeats the involvement of the apparatus and/or processor of claim 1 for performing the various activities (claims 6-10).  However, when evaluated under Step 2A Prong Two and Step 2B, these additional elements rely on generic computing elements or software for performing extra-solution activity (e.g., data output) or for generally linking the judicial exception to a particular technological environment, which does not amount to a practical application.  MPEP 2106.05(g)/(h).  Under Step 2B, the use of such generic computing elements has been recognized by courts as insufficient to amount to significantly more than the abstract idea.  See, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12, and 14-15 are rejected under 35 U.S.C. 103 as unpatentable over Ajmera et al. (US 2012/0076283, hereinafter “Ajmera”) in view of Vadasz (US 2014/0172478).

Claims 1 and 14-15:  As per claim 1, Ajmera teaches an apparatus (paragraph 176 and Fig. 24: computer system), comprising:
a memory that stores instructions (paragraphs 176-177, 179, and Fig. 24: computer system 1600 includes a processor 1602, a main memory 1604 and a static memory; machine readable medium includes read-only memory (ROM); random access memory (RAM); magnetic disk storage media; optical storage media; flash memory); and
a processor that executes the instructions (paragraphs 176-177, 179, and Fig. 24: computer system 1600 includes a processor 1602, a main memory 1604 and a static memory 1606, which communicate with each other via a bus) to perform:
obtaining information of a plurality of work logs and information of correct answer tasks corresponding to the plurality of work logs (paragraphs 10 and 38: invention examines a customer chat transcript to identify customer statements that set forth a customer issue [i.e., information of a plurality of work logs]; provides a facility that learns to match customer queries with most correct responses [i.e., correct answer tasks corresponding to the plurality of work logs] and then uses this accumulated knowledge to predict a best response to future customer queries. Because the invention provides an iterative system that learns from each customer interaction; provides a facility that learns to match customer queries with most correct responses and then uses this accumulated knowledge to predict a best response to future customer queries), wherein the plurality of work logs include a personal computer operation log (paragraph 54 and Fig. 5: captures the user's journey, e.g. data, actions, and time on all pages [wherein the user’s journey reflects user actions/input via a client computing device], and models the same as a finite state machine consisting of distinct states and conditional transitions between them; See also, paragraphs 44-45:  FIG. 5 is a block schematic diagram that shows data and actions in connection with a customer Web journey according to the invention; collected data elements of the visitor including, but not limited to, customer/visitor's prior history of interactions, Web journey, and Web behavior), and wherein the correct answer tasks corresponds to a theme name and a task name (paragraphs 10, 38, 60-68, 73, and Figs. 8 and 12:  e.g., the issues listed under Query Level 1 and II in Fig. 8 are exemplary theme names; “Understanding Bill Details is the key issue the customer is trying to resolve” is an example of a theme name; a main issue or sub-issue are also theme names; Similarly, the identification of an issue category, as discussed in paragraph 73, is also a theme name that is used for providing corresponding a corresponding correct answer; wherein the best correct answer/response provided to the customer is a task name corresponding to the correct answer task, e.g., “system extracts a list of FAQs with regard to the question and having related answers (320)”; See also, Fig. 5:  displaying a diagram of exemplary task themes and tasks names corresponding to correct answer tasks, e.g. “trigger rule_offer_premium_services” or “trigger rule_offer_chat,” which are task names tied to specific theme names that correspond to “correct answer tasks” based on actions of the customer and interaction management rules applying the invention to a current session with a visitor);
extracting first  elements from the plurality of work logs (paragraphs 23 and 67-73:  e.g.,  FIGS. 13a and 13b are a flow diagrams showing an algorithm for extraction of a primary question during a chat session (FIG. 13a) and extracting an issue (FIG. 13b) according to the invention; primary question has been located and the issue is then extracted. The system extracts a list of FAQs with regard to the question and having related answers (320). The system then extracts unigrams and bigrams from the question);
generating a learning model by machine learning based on the extracted first elements and the information of the correct answer task (paragraphs 38 and 67-73: facilitating customer interactions within a customer service environment to provide prompt and accurate answers to customer questions; model is developed using a supervised machine learning approach that learns from tagged data. The model is then used to classify new data. Thus, the data is initially tagged by human operators to build a model; Once the final data model is built, new data is applied to the system. The system then divides the time components in the new data, i.e. pre-chat, actual chat, and post-chat, between agent time and customer time; match customer queries with most correct responses and then uses this accumulated knowledge to predict a best response to future customer queries. Because the invention provides an iterative system that learns from each customer interaction, the system can adapt to customer responses over time and improve the accuracy of problem prediction);
estimating both of a theme name and a task name that correspond to information of an action included in a newly input work log by extracting second elements from the newly input work log and by inputting the extracted second elements into the generated learning model (paragraphs 10, 23, 38, 41, 55, 70-73, and 82:   the invention examines a customer chat transcript to identify customer statements that set forth a customer issue and, responsive to this, can route the customer to an agent, an appropriate FAQ, or can implement a problem specific widget in the customer UI; predictive service platform provides real time interaction solutions in conjunction with a Website; FIGS. 13a and 13b are a flow diagrams showing an algorithm for extraction of a primary question during a chat session (FIG. 13a) and extracting an issue [i.e., theme name]; can be employed during an interaction, e.g. chat, self service, emails, click to call, etc.; program that generates events during the lifecycle of a customer's session, and that allows other system components to subscribe for, and take appropriate actions; The invention provides a facility that learns to match customer queries with most correct responses and then uses this accumulated knowledge to predict a best response to future customer queries. Because the invention provides an iterative system that learns from each customer interaction [i.e., repeat the extracting from the logged interactions and update the machine learning model for each customer chat transcript and data/actions for each new customer interaction and data, i.e., for each newly input work log], the system can adapt to customer responses over time and improve the accuracy of problem prediction).

Ajmera does not teach:
wherein the first elements extracted from the personal computer operation log include time information, application name, and operation target file information.

Vadasz teaches:
wherein the first elements extracted from the personal computer operation log include time information, application name, and operation target file information (paragraphs 39 and 46-49:  e.g., identifying any interaction a user may have with a computer system and/or extracting any subset of such interaction data. Computer usage data may include human interface device information such as… application name, window name, process name, phone number, file name, or any other similar text string associated with computer usage data;  determining a work time may include summing a number of computer usage data logs created, or by summing the differences between timestamps identifying when computer usage started and finished; work log data includes information representing the total amount of time spent on each task listed in the task list).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ajmera’s first extracted elements by including Vadasz’s extracted computer operation log elements that include time information, application name, and operation target file information, as claimed, because the references are analogous because they are directed to computer-implemented features for improving worker performance and in view of the motivation to gather work log data representing precise work log measurements to facilitate improved work quality (Vadasz at paragraph 67); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14-15 are directed to method and non-transitory computer-readable storage medium for performing substantially similar limitations as set forth in claim 1 and discussed above.  Accordingly, Ajmera, in view of Vadasz, teaches a method and non-transitory computer-readable storage medium for performing the limitations discussed above (Ajmera at paragraphs 177, 179, and claim 1: machine-readable medium; computer implemented method) and claims 14-15 are therefore rejected using the same reference and for substantially the same reasons as set forth above.

Claim 12:  Ajmera further teaches wherein the plurality of work logs further include an action analysis log obtained from one of video information and voice information and concerning an action of the user (paragraphs 10, 66, 72, and 111: the invention examines a customer chat transcript; channel of the interaction, for example Web, phone, self service, chat, voice, etc.; position in the chat transcript at which an issue is posed by the customer is identified), an action schedule of the user (paragraph 54: interaction management solutions over the Web, which captures the user's journey, e.g. data, actions, and time on all pages, and models the same as a finite state machine consisting of distinct states and conditional transitions between them.), and an action history of the user (paragraphs 45, 54, and 86: page visitor's profile, past history; collected data elements of the visitor including, but not limited to, customer/visitor's prior history of interactions, Web journey, and Web behavior; interaction management solutions over the Web, which captures the user's journey, e.g. data, actions, and time on all pages, and models the same as a finite state machine consisting of distinct states and conditional transitions between them).

Claims 2-3 are rejected under 35 U.S.C. 103 as unpatentable over Ajmera et al. (US 2012/0076283, hereinafter “Ajmera”) in view of Vadasz (US 2014/0172478), as applied to claim 1 above, in view of Tapuhi et al. (US 2018/0096617, hereinafter “Tapuhi”) and further in view of Schmidt (US 2014/0019975).

Claim 2:  Ajmera teaches wherein the estimated theme name and task name are determined (as discussed above in the rejection of claim 1, see also, paragraphs 10, 38, 60-68, 73, and Figs. 5, 8, 12), but does not teach the determining as being from a plurality of pre-registered tasks based on evaluation values obtained by inputting the second elements extracted from new work log into the generated learning model.
Tapuhi further teaches wherein the estimated task [information is]  determined … based on evaluation values obtained by inputting the second elements extracted from the new work log into the generated learning model (paragraphs 41, 43, 59, 63, 68, 72, 75, 97, 119, 136, 148, 163, and Fig. 10B: automatically calculating evaluation scores of individual interactions; quality monitoring system 47 trains a predictive model that estimates the overall score .sigma.; continuously analyze the content of the interaction available so far. For example, only the portions of the interaction from the start until the current time or from the time of the last analysis until the current time; estimate intervals for scheduling trainings to refresh agents on general knowledge regarding the contact center; quality monitoring system 47 can apply the prediction model to evaluate, automatically, new interactions; an interaction for evaluation is identified, along with an evaluation form to use to evaluate the interaction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ajmera/Vadasz with Tapuhi by modifying  Ajmera’s task/theme name determination using Tapuhi’s technique for determining based on evaluation values obtained by inputting the new work log into the generated learning model, as claimed, with the motivation of improving the performance of employees of a contact center (Tapuhi at paragraph 43) by automatically continuously analyzing interactions available so far (Tapuhi at paragraph 72) including evaluating new interactions (Tapuhi at paragraph 163); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Ajmera, Vadasz, and Tapuhi do not teach the estimating as being determined from a plurality of pre-registered tasks.
Schmidt teaches an estimated task that is determined from a plurality of pre-registered tasks (paragraph 4-6 and 96:  cause at least one data processing apparatus to store one or more tasks, each task including one or more knowledge actions (KAs) that includes an action of one of a plurality of KA types being performed on an information object, determine a degree of similarity between each of one or more of the stored tasks and a current task, identify at least one of a plurality of the stored tasks that most closely matches the current task based on the degree of similarity for each of the one or more stored tasks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ajmera/Vadasz/Tapuhi with Schmidt because the references are analogous art because they are directed to computer-implemented features for improving worker performance, which is within applicant’s field of endeavor of work and task management, and because modifying the task determination of Ajmera/Tapuhi to incorporate Schmidt’s pre-registered tasks to facilitate the determination would serve the motivation of using automated techniques to increase the productivity of workers (Schmidt at paragraph 1) since automatic task estimation/determination based on similarity to stored task data takes advantage of known information to estimate/determine tasks, thus requiring less effort, resource usage, etc. when estimating/determining new tasks; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3:  Ajmera teaches wherein the estimated theme name and task name are a theme name and task name (as discussed above in the rejection of claim 1, see also, paragraphs 10, 38, 60-68, 73, and Figs. 5, 8, 12), but does not teach that they correspond to a maximum evaluation value from among the plurality of pre-registered tasks.
However, Schmidt further teaches wherein the estimated task [information] corresponds to a maximum evaluation value from among the plurality of pre-registered tasks (paragraph 4-6, 82-84, and 96:  determine a degree of similarity between each of one or more of the stored tasks and a current task, identify at least one of a plurality of the stored tasks that most closely matches the current task based on the degree of similarity for each of the one or more stored tasks; determining a degree of similarity or similarity value, the first stored task has a higher degree of similarity or a higher similarity value (0.6) than the second stored task (similarity value of 0.5). Thus, the first stored task more closely matches the current task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ajmera/Vadasz/Tapuhi/Schmidt by applying estimation based on a maximum evaluation value from among the plurality of pre-registered tasks, as claimed, with the motivation of using automated techniques to increase the productivity of workers (Schmidt at paragraph 1) since automatic task estimation/determination based on a value indicating a highest degree of similarity to a stored task takes advantage of known information to estimate/determine tasks, thus requiring less effort, resource usage, etc. when estimating/determining new tasks while identifying a task stored (pre-registered) task that most closely matches the new task to be determined/estimated; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4-7 are rejected under 35 U.S.C. 103 as unpatentable over Ajmera et al. (US 2012/0076283, hereinafter “Ajmera”) in view of Vadasz (US 2014/0172478), as applied to claim 1 above, and further in view of Tapuhi et al. (US 2018/0096617, hereinafter “Tapuhi”).

Claim 4:  Ajmera does not explicitly teach the limitation of claim 4.
Tapuhi teaches wherein the processor executes the instructions to further perform: generating a report based on the estimated theme name and task name; and transmitting the generated report to a client terminal (paragraphs 82, 89, 98, 131, 133, and 136:  the quality monitoring system 47 generates a report or list of coaching sessions that were previously automatically generated for a particular agent, a timestamp corresponding to the date on which the coaching session was generated, and the reason or reasons for triggering the coaching session. One example of such a report is shown below in Table 3; ; As another example, if the "agent politeness" score [i.e., a theme name] was low, then a coaching rule associated with the "agent politeness" question may indicate that the quality monitoring system should generate a coaching tip [i.e., task name] to suggest that the agent use polite language more frequently).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ajmera/Vadasz with Tapuhi because the references are analogous art because they are directed to computer-implemented features for improving worker performance, which is within applicant’s field of endeavor of work and task management, and because including Tapuhi’s feature for generating and transmitting a report, as claimed, would serve the motivation of providing customized training to an agent during or after an interaction based on the actions during the interaction (Tapuhi at paragraph 43), or to detect and notify an agent to an interaction of a detected activity that is prohibited (Tapuhi at paragraph 43); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5:  Ajmera teaches the estimated theme name and task name (as discussed above in the rejection of claim 1), but does not teach wherein the report is generated by analyzing a total execution time of the [task related information].
However, Tapuhi further teaches wherein the report is generated by analyzing a total execution time of the estimated [task related information] (paragraph 83: As another example, an evaluation question may be: "Did the agent communicate an ownership statement to let the consumer know we are there to help?" If the agent fails to communicate such a statement within a particular amount of time (e.g., within one minute of a customer stating an issue), then the quality monitoring system 47 may generate a real-time alert to the agent to remind the agent to assume ownership of the problem sometime during the remainder of the interaction in order to avoid getting a low score on this evaluation question).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ajmera/Vadasz/Tapuhi by applying Tapuhi’s feature for generating a report based on a total execution time to Ajmera’s theme name and task name estimation, as claimed, with the motivation of providing an alert or reminder to an agent that a certain action has not been performed (but should be performed) with a specific period of time in pursuit of improving customer service and avoiding a low agent evaluation score (Tapuhi at paragraph 83); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6:  Ajmera teaches the estimated theme name and task name (as discussed above in the rejection of claim 1), but does not teach wherein the client terminal accepts, from an operator of the client terminal, modification for information of the estimated (theme name and task name) included in the transmitted report; and notifies the apparatus of information of the accepted modification; and wherein the processor the apparatus modifies the estimated (theme name and task name) in accordance with the information of the accepted modification notified from the client terminal.
However, Tapuhi further teaches wherein the client terminal accepts, from an operator of the client terminal, modification for information of the estimated [task related information] included in the transmitted report; and notifies the apparatus of information of the accepted modification; and wherein the processor the apparatus modifies the estimated  [task related information] in accordance with the information of the accepted modification notified from the client terminal (paragraph 127:  In some embodiments of the present invention, the customized coaching session is presented to the agent (e.g., via the agent device 38). After viewing the coaching session, in some embodiments, the agent may provide a confirmation that they understood the examples and how to avoid low scores in the future. In some embodiments, the agent may also provide feedback that the automated quality monitoring system is incorrect in the assessment and that the agent would like coaching by a human supervisor. When the agent is correct that the system was incorrect in its assessment, a human manager may also modify the automatic quality monitoring system 47 to correct the manner in which it evaluates the interactions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ajmera/Vadasz/Tapuhi by applying Tapuhi’s features for modifying task information to Ajmera’s theme/task name, as claimed, with the motivation of correcting erroneous task information to ensure a quality monitoring system evaluates interactions correctly (Tapuhi at paragraph 12); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7:  Ajmera does not teach the limitation of claim 7.
However, Tapuhi further teaches wherein the processor of the apparatus updates the learning model based on the notified information of the accepted modification (paragraph 127:  In some embodiments of the present invention, the customized coaching session is presented to the agent (e.g., via the agent device 38). After viewing the coaching session, in some embodiments, the agent may provide a confirmation that they understood the examples and how to avoid low scores in the future. In some embodiments, the agent may also provide feedback that the automated quality monitoring system is incorrect in the assessment and that the agent would like coaching by a human supervisor. When the agent is correct that the system was incorrect in its assessment, a human manager may also modify the automatic quality monitoring system [which includes the trained model] to correct the manner in which it evaluates the interactions; See also, paragraph 148: quality monitoring system 47 trains a predictive model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Ajmera/Vadasz/Tapuhi, Tapuhi’s feature for updating the learning model based on the notified information of the accepted modification, as claimed, with the motivation of correcting erroneous task information to ensure a quality monitoring system evaluates interactions correctly (Tapuhi at paragraph 12); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8-9 are rejected under 35 U.S.C. 103 as unpatentable over Ajmera et al. (US 2012/0076283, hereinafter “Ajmera”) in view of Vadasz (US 2014/0172478) in view of Tapuhi et al. (US 2018/0096617, hereinafter “Tapuhi”) in view of Schmidt (US 2014/0019975), as applied to claim 2 above, and further in view of Dare et al. (US 2018/0260107, hereinafter “Dare”).

Claim 8:  Ajmera, in view of Vadasz/Tapuhi/Schmidt, teaches the limitation of claim 2 as set forth above.  With respect to claim 8, Ajmera teaches task related information that includes a theme name and task name, however Ajmera does not teach wherein in a case in which the evaluation value for the estimated task is less than a threshold, the processor of the apparatus transmits an instruction to request confirmation of the estimated theme name and task name from the operator of the client terminal, and wherein, in accordance with the instruction received from the apparatus, the client terminal displays a message to prompt an operator of the client terminal to confirm the estimated theme name and task name, and accepts modification for the estimated theme name and task name from the operator of the client terminal.
Tapuhi further teaches wherein in a case in which the evaluation value for the estimated task is less than a threshold, the processor of the apparatus transmits an instruction [to perform an action] (paragraphs 82-83 and 89:  quality monitoring system 47 generates notifications, if warranted, for any of the scores or answers associated with the questions in accordance with coaching rules associated with the questions. For example, a coaching rule associated with the "agent profanity" question may be triggered when the "profanity" topic is detected in the interaction, and the coaching rule may generate a notification to remind the agent to refrain from using profanity; If the agent fails to communicate such a statement within a particular amount of time (e.g., within one minute of a customer stating an issue), then the quality monitoring system 47 may generate a real-time alert to the agent to remind the agent to assume ownership of the problem; these scores can then be compared to a threshold value to determine whether the agent's performance on the quality metric is satisfactory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Ajmera/Vadasz/Tapuhi, Tapuhi’s feature for transmitting an instruction when an evaluation value for an estimated task is less than a threshold, as claimed, with the motivation of improving the performance of employees of a contact center (Tapuhi at paragraph 43) by continuously analyzing interactions (Tapuhi at paragraph 72) and providing reminders to agents of detected tasks that may result in poor performance scores (Tapuhi at paragraph 43); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Ajmera and Tapuhi do not teach request confirmation of the estimated theme name and task name from the operator of the client terminal, and wherein, in accordance with the instruction received from the apparatus, the client terminal displays a message to prompt an operator of the client terminal to confirm the estimated theme name and task name, and accepts modification for the estimated theme name and task name from the operator of the client terminal.
Dare teaches request confirmation of the estimated [task related information] from the operator of the client terminal, and wherein, in accordance with the instruction received from the apparatus, the client terminal displays a message to prompt an operator of the client terminal to confirm the estimated [task related information], and accepts modification for the estimated [task related information] from the operator of the client terminal (paragraph 27:  the electronic device may display a confirmation message on the display screen 108B, which prompts the user to perform an additional action (e.g., pressing the button 104A again, holding down the button 104A, etc.) to confirm the change or the additional action).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ajmera/Vadasz/Tapuhi with Dare because the references are analogous since Ajmera/Tapuhi are directed to workflow task modeling techniques, which is within applicant’s field of endeavor of task management, and Dare is analogous art since the disclosed techniques for customizing computer interface elements based on feedback from a user are reasonably pertinent to the problem with which applicant is concerned (managing tasks of a computer user based on interactions of the user), and because modifying Ajmera/Tapuhi to apply Dare’s technique for requesting a user’s confirmation of a modification to [ask related information that includes Ajmera’s theme and task name, as claimed, would provide the advantage/flexibility to use their judgment in deciding whether or not to implement a modification, thereby preventing unwanted changes and allowing desired changes; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9:  Ajmera, in view of Vadasz/Tapuhi/Schmidt/Dare, teaches the limitation of claim 8 as set forth above.  With respect to claim 9, Ajmera teaches task related information that includes a theme name and task name, however Ajmera does not teach wherein in the case in which the evaluation value for the estimated task is less than the threshold, if the modification by the operator of the client terminal is performed, the processor of the apparatus adds the theme name and task name after the modification as the correct answer task to the learning data in association with the newly input work log, if the modification by the operator of the client terminal is not performed, the processor of the apparatus adds the estimated theme name and task name as the correct answer to the learning data in association with the newly input work log
Tapuhi further teaches wherein in the case in which the evaluation value for the estimated [task related information] is less than the threshold, the processor of the apparatus adds the task after the modification as the correct answer task to the learning data in association with the newly input work log…the processor of the apparatus adds the estimated [task related information] as the correct answer to the learning data in association with the newly input work log (paragraphs 82-83, 89, 127, 142, 163:  quality monitoring system 47 can apply the prediction model to evaluate, automatically, new interactions; quality monitoring system 47 generates notifications, if warranted, for any of the scores or answers associated with the questions in accordance with coaching rules associated with the questions. For example, a coaching rule associated with the "agent profanity" question may be triggered when the "profanity" topic is detected in the interaction, and the coaching rule may generate a notification to remind the agent to refrain from using profanity; If the agent fails to communicate such a statement within a particular amount of time (e.g., within one minute of a customer stating an issue), then the quality monitoring system 47 may generate a real-time alert to the agent to remind the agent to assume ownership of the problem; these scores can then be compared to a threshold value to determine whether the agent's performance on the quality metric is satisfactory; agent may also provide feedback that the automated quality monitoring system is incorrect in the assessment and that the agent would like coaching by a human supervisor. When the agent is correct that the system was incorrect in its assessment, a human manager may also modify the automatic quality monitoring system 47 to correct the manner in which it evaluates the interactions; supervised machine learning technique to predict an overall evaluation score, interactions that were evaluated by human evaluators and the associated answers to an evaluation form may be used as training data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ajmera/Vadasz/Tapuhi by applying Tapuhi’s technique for determining a case in which an evaluation value for an estimated task related is less than a threshold and for adding new task data to the learning data to task related information that includes Ajmera’s theme name and task name, as claimed, with the motivation of improving the performance of employees of a contact center (Tapuhi at paragraph 43) by continuously analyzing interactions (Tapuhi at paragraph 72) and providing reminders to agents of detected tasks that may result in poor performance scores (Tapuhi at paragraph 43); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Ajmera, Vadasz, and Tapuhi do not teach if the modification by operator of the client terminal is performed and  if the modification by operator of the client terminal is not performed.
However, Dare teaches if the modification by operator of the client terminal is performed and  if the modification by operator of the client terminal is not performed (paragraph 27: the electronic device may display a confirmation message on the display screen 108B, which prompts the user to perform an additional action (e.g., pressing the button 104A again, holding down the button 104A, etc.) to confirm the change or the additional action).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Ajmera/Vadasz/Tapuhi/Dare, Dare’s feature for enabling a user to perform or not perform a modification, as claimed, in order to provide the advantage/flexibility to use personal judgment in deciding whether or not to implement a modification, thereby preventing unwanted changes and allowing desired changes; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Enterprise skills routing: A better solution for today's call center. Gechter, Jerry. Telemarketing & Call Center Solutions 15.8: 28,134+. Technology Marketing Corporation. (Feb 1997): discloses the call center practice of skills-based routing, using intelligent call distribution software implemented over a network, and including team-based management of agents to provide the ability to control and manage skill groups as a single unified virtual team.
Sierhuis et al. (US 2016/0180222):  discloses an intelligent platform agent to capture and analyze user behavior and utilize machine learning algorithms to assist a user in performing activities (at least paragraphs 36, 50, 68, 76, and 84).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
06/21/2022